MEMORANDUM **
Jose Limon-Mora appeals from the 63-month sentence imposed following his guilty-plea conviction for illegal re-entry, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Limon-Mora contends that the district court erred in enhancing his sentence pursuant to 8 U.S.C. § 1326(b)(2) because he was previously “excluded” rather than “removed” from the United States subsequent to a conviction for commission of an aggravated felony. We disagree. Limon-Mora’s departure from the United States following his felony conviction, pursuant to an immigration order, was a removal for purposes of 8 U.S.C. § 1326(b). See United States v. Diaz-Luevano, 494 F.3d 1159, 1161-62 (9th Cir.2007) (per curiam); United States v. Luna-Madellaga, 315 F.3d 1224, 1226 (9th Cir.2003). It is inconsequential that the reinstatement of Limon-Mora’s prior removal was ordered by an immigration official, rather than an immigration judge. See Morales-Izquierdo v. Gonzales, 486 F.3d 484, 498 (9th Cir.2007) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.